Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 11/24/2020. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Scharfetter (US 2010/0127705 A1).

    PNG
    media_image1.png
    623
    423
    media_image1.png
    Greyscale
Regarding independent claim 1, Scharfetter (US 2010/0127705 A1) teaches, A method for distinguishing a target metal object from at least one other object in close proximity to the target metal object (an object OBJ to be investigated, having an inhomogeneity IHO which has a conductivity different from the remainder of the object, paragraph [0029], figure 1), the method comprising: transmitting a first sinusoid signal (Sine generator SIG) at a first frequency and amplitude via a first transmit coil (SP1) to a first receive coil (ES1) arranged in close proximity to the first transmit coil to generate a first received signal (paragraphs [0010], [0014], [0015]); transmitting a second sinusoidal signal at a second frequency and amplitude different from the first frequency and amplitude via a second transmit coil to a second receive coil arranged in close proximity to the second transmit coil (paragraphs [0010], [0014], [0015]) and in close proximity to the first receive coil such that received signals in the first and second receive coils include first and second frequency signals from the other of the first and second transmit coils (paragraphs [0030]-[0032]; separating the received signals via frequency domain multiplexing into the received first signal corresponding to the first sinusoid signal and a received second signal corresponding to the second sinusoid signal, Scharfetter teaches, a plurality of simultaneously activated exciter coils, it is provided that the excitation frequencies are split up into several closely spaced sub-frequencies, wherein the closely neighbouring sub-frequencies deviate from each other only insignificantly with respect to the frequency dependence of the passive electrical properties of the target tissue. In this case, it has proven to be practical if the neighbouring sub-frequencies differ from one another by less than 10% [0014]; A favourable variant in the sense of a defined allocation of the frequencies and coils is that in which the number of excitation coils corresponds to the number of sub-frequencies per excitation frequency and each first, second, third etc. excitation coil is fed with the first, second, third etc. sub-frequency of the excitation frequency [0015]); and detecting a presence of a target material having a received first signal different from the first received signal without presence of the target material (determining a correction factor by a measurement at least two different frequencies and introducing a perturbation of the coils and/or field geometry with the aid whereof the spurious signals generated by changes of the geometry during the object measurement can be substantially eliminated [0016]).
Regarding the limitation, separating the received signals via frequency domain multiplexing into the received first signal corresponding to the first sinusoid signal and a received second signal corresponding to the second sinusoid signal, 
Scharfetter teaches, a plurality of simultaneously activated exciter coils, it is provided that the excitation frequencies are split up into several closely spaced sub-frequencies, wherein the closely neighbouring sub-frequencies deviate from each other only insignificantly with respect to the frequency dependence of the passive electrical properties of the target tissue.
Regarding the limitation, detecting a presence of a target material having a received first signal different from the first received signal without presence of the target material, 
Scharfetter teaches, processing of the received signals which reconstructs an image of the spatial electrical properties in the object from the received signals with the aid of their different phases and amplitudes, determining a correction factor by a measurement at least two different frequencies and introducing a perturbation of the coils and/or field geometry with the aid whereof the spurious signals generated by changes of the geometry during the object measurement can be substantially eliminated [0016]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Scharfetter by providing for detecting the target metal object as taught by Scharfetter  (paragraphs [0001], [0016).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of a target metal object in the presence of foreign metal objects as taught by Scharfetter (paragraph [0010]).

Regarding dependent claim 2, Scharfetter (US 2010/0127705 A1) teaches the method according to claim 1.
Scharfetter does not explicitly teach, wherein the target metal object is a metal stop collar on a first flexible hose.
However  Scharfetter teaches, an object having inhomogeneous passive electrical properties is exposed to alternating magnetic fields by means of coils located at different excitation positions, AC voltage signals which contain information about the electrical conductivity and its distribution in the object, are picked up with receiver coils located at different receiving positions and an image of the spatial distribution of the electrical properties in the object is reconstructed from the received signals with the aid of their different phases and amplitudes.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Scharfetter by providing for detecting the target metal object as taught by Scharfetter (paragraphs [0001], [0016).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of a target metal object in the presence of foreign metal objects as taught by Scharfetter (paragraph [0010]).

Regarding dependent claim 3, Scharfetter (US 2010/0127705 A1) teaches the method according to claim 2.
Scharfetter does not explicitly teach wherein the at least one other object is a second flexible hose adjacent the first flexible hose.
However  Scharfetter teaches, an object having inhomogeneous passive electrical properties is exposed to alternating magnetic fields by means of coils located at different excitation positions, AC voltage signals which contain information about the electrical conductivity and its distribution in the object, are picked up with receiver coils located at different receiving positions and an image of the spatial distribution of the electrical properties in the object is reconstructed from the received signals with the aid of their different phases and amplitudes.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Scharfetter by providing for detecting the target metal object as taught by Scharfetter (paragraphs [0001], [0016).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of a target metal object in the presence of foreign metal objects as taught by Scharfetter (paragraph [0010]).

Regarding dependent claim 4, Scharfetter (US 2010/0127705 A1) teaches the method according to claim 1.
Scharfetter further teaches, detecting the presence of the target material includes comparing the signal magnitudes of the first and second received signals (paragraph [0016]).
  
Regarding dependent claim 5, Scharfetter (US 2010/0127705 A1) teaches the method according to claim 1.
Scharfetter further teaches further comprising at least two other objects and the method comprises: transmitting a third sinusoid signal at a third frequency and amplitude via a third transmit coil to a third receive coil arranged in close proximity to the third transmit coil to generate a third received signal (figures 1-3, paragraphs [0014]-[0016], [0030]-[0032]); transmitting a third sinusoidal signal at a third frequency and amplitude different from the first frequency and amplitude and the second frequency and amplitude via a third transmit coil to a third receive coil arranged in close proximity to the third transmit coil and in close proximity to the first and the second receive coils such that received signals in the first and second receive coils include first and second and third frequency signals from the other of the first and second transmit coils (figures 1-3, paragraphs [0014]-[0016], [0030]-[0032]); and separating the received signals via frequency domain multiplexing into the received first signal corresponding to the first sinusoid signal and a received second signal corresponding to the second sinusoid signal and a received third signal corresponding to the third sinusoid signal (figures 1-3, paragraphs [0014]-[0016], [0030]-[0032]).

Regarding dependent claim 6, Scharfetter (US 2010/0127705 A1) teaches the method according to claim 5.
Scharfetter  does not explicitly teach, the target metal object is a metal stop collar on at least one of three flexible hoses.
However  Scharfetter teaches, an object having inhomogeneous passive electrical properties is exposed to alternating magnetic fields by means of coils located at different excitation positions, AC voltage signals which contain information about the electrical conductivity and its distribution in the object, are picked up with receiver coils located at different receiving positions and an image of the spatial distribution of the electrical properties in the object is reconstructed from the received signals with the aid of their different phases and amplitudes.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Scharfetter by providing for detecting the target metal object as taught by Scharfetter (paragraphs [0001], [0016).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of a target metal object in the presence of foreign metal objects as taught by Scharfetter (paragraph [0010]).

Regarding dependent claim 7, Scharfetter (US 2010/0127705 A1) teaches the method according to claim 6.
Scharfetter  does not explicitly teach, wherein the second flexible hose is adjacent the first flexible hose and the third flexible hose.  
However  Scharfetter teaches, an object having inhomogeneous passive electrical properties is exposed to alternating magnetic fields by means of coils located at different excitation positions, AC voltage signals which contain information about the electrical conductivity and its distribution in the object, are picked up with receiver coils located at different receiving positions and an image of the spatial distribution of the electrical properties in the object is reconstructed from the received signals with the aid of their different phases and amplitudes.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Scharfetter by providing for detecting the target metal object as taught by Scharfetter (paragraphs [0001], [0016).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of a target metal object in the presence of foreign metal objects as taught by Scharfetter (paragraph [0010]).

Regarding dependent claim 8, Scharfetter (US 2010/0127705 A1) teaches the method according to claim 5.
Scharfetter further teaches, detecting the presence of the target material includes comparing the signal magnitudes of the first and second received signals (paragraph [0016]).

Regarding dependent claim 9, Scharfetter (US 2010/0127705 A1) teaches the method according to claim 8.
Scharfetter further teaches, detecting the presence of the target material includes comparing the signal magnitudes of each of the first, second and third received signals to determine a change in magnitude of one of the signal magnitudes different from the other two magnitudes (paragraphs [0016][033][0040]).
Allowable subject matter
 
5. Claims 10 and 17 are allowed. Claims 11-16, 18-20 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record, Schneider et al (US 2020/0132402 A1) teaches, A system and an apparatus for positioning a plurality of flexible cleaning lances includes a frame removably fastened parallel a tube sheet of a heat exchanger. The apparatus includes a smart lance tractor drive for advancing and retracting one or more lance hoses through one or more lance guide tubes into tubes penetrating through the heat exchanger tube sheet, a controller, one or more AC induction sensors on the tubes operable to sense holes in the tube sheet, and a tumble box connected to the controller operable to generate electrical power to the AC induction sensor from an air pressure source, supply electrical power to the controller and distribute pneumatic power to pneumatic motors for positioning the tractor drive on the positioner frame. The tractor drive includes sensors for detection of mismatch between expected and actual lance positions and automated drive reversal operation to remove blockages within tubes being cleaned.
However Schneider et al has common inventors, assignee and a publicly available date (04/30/2020) less than one year before the effective filing date of the instant application (11/24/2020).
In related art, Nelson (US 2005/0253711 A1) teaches, A multi-mode electromagnetic target discrimination sensor system for transmitting an electromagnetic signal and receiving a reflected signal from at least one target is disclosed having a variable inductance antenna having a variable inductance transmitter and a variable inductance receiver for varying at least one of operating bandwidth, sensitivity and size of the antenna, a processor for alternating between a time domain operating mode and a frequency domain operating mode, and controlling the variation of the inductance of the variable inductance antenna based on a current operating mode, and at least one processing algorithm for receiving signals from the receiver, discriminating targets from the received signals, and outputting the discrimination results is disclosed.
However Nelson does not teach, a first transmit/receive coils arranged around one of the plurality of flexible lance hoses, a second transmit/receive coils arranged around a second one of the plurality of flexible lance hoses.
Cited prior art neither individually nor in combination, fail to teach, anticipate or render obvious, “A method of detecting a hose stop collar on one of a plurality of flexible lance hoses arranged in close proximity to each other comprising: sending a first sinusoidal signal at a first frequency to a first transmit coil arranged around one of the plurality of flexible lance hoses; sending a second sinusoidal signal at a second frequency different from the first frequency to a second transmit coil arranged around a second one of the plurality of flexible lance hoses; receiving a first received signal at the first frequency in a first receive coil arranged around the one of the plurality of flexible lance hoses adjacent the first transmit coil; receiving a second received signal at the second frequency in a second receive coil arranged around the second one of the plurality of flexible lance hoses adjacent the second transmit coil, wherein the second receive coil also receives the first received signal at the first frequency, wherein the first receive coil also receives the second received signal at the second frequency; and separating the received first and second signals via frequency domain multiplexing into a separate first sinusoidal signal corresponding to the first received signal from the one of the lance hoses and a second sinusoidal signal corresponding to the second received signal from the second one of the flexible lance hoses” (as recited in the independent claim 10), and
 “A system for detecting a hose stop collar on one of a plurality of flexible lance hoses arranged in close proximity to each other comprising: an oscillator configured to generate and send a first sinusoidal signal at a first frequency to a first transmit coil arranged around one of the plurality of flexible lance hoses; a second oscillator configured to generate and send a second sinusoidal signal at a second frequency different from the first frequency to a second transmit coil arranged around a second one of the plurality of flexible lance hoses; a first receive circuit for receiving a first received signal at the first frequency in a first receive coil arranged around the one of the plurality of flexible lance hoses adjacent the first transmit coil; a second receive circuit for receiving a second received signal at the second frequency in a second receive coil arranged around the second one of the plurality of flexible lance hoses adjacent the second transmit coil, wherein the second receive coil also receives the first received signal at the first frequency, wherein the first receive coil also receives the second received signal at the second frequency; and a processor for separating the received first and second signals via frequency domain multiplexing into a separate first sinusoidal signal corresponding to the first received signal from the one of the lance hoses and a second sinusoidal signal corresponding to the second received signal from the second one of the flexible lance hoses” (as recited in the independent claim 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858